Citation Nr: 1013220	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  03-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1978 to 
April 1981 and from December 1990 to May 1991.  The Veteran 
was a member of the Army Reserve from April 1981 to December 
1985 and a member of the Army National Guard from December 
1985 to December 1987 and from April 1988 to January 2001.  
National Guard service included active duty for training 
(ACDUTRA) for the periods of May 3, 1986 to May 17, 1986; 
April 18, 1987 to May 2, 1987; September 9, 1989 to 
September 23, 1989; May 3, 1997 to May 17, 1997; and August 
1, 1998 to August 2, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In October 2003, the Veteran testified during a hearing 
before the undersigned Acting Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.

In April 2004, the Board remanded this matter to the RO for 
additional development.  In a September 2007 decision, the 
Board denied entitlement to service connection for 
arteriosclerotic heart disease.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand 
(JMR), the Court, in a September 2009 Order, vacated in part 
the Board's September 2007 decision and remanded the matter 
to the Board.  In the remand, the Court noted that the Board 
had incorrectly found a private examiner's opinion 
inadequate solely on the basis that the examiner had not 
reviewed the claims file.  The Court then remanded the case 
to the Board for additional analysis with regard to the 
adequacy of the private examiner's opinion, to include the 
probative value of each medical opinion of record.  The case 
is now before the Board once again for adjudication.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the Veteran's appeal has been 
obtained by the RO and the duty to notify has been 
satisfied.

2.  The Veteran's arteriosclerotic heart disease was 
initially manifest more than one year after his discharge 
from active duty; it was not initially manifest during a 
period of ACDUTRA; and he did not suffer from a myocardial 
infarction during a period of ACDUTRA or inactive duty 
training.


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in 
the development of a claim. VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain; and a general 
notification that the claimant may submit any other evidence 
he has in his possession that may be relevant to the claim.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).  

In a letter dated in August 2001, prior to the rating on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to submit 
any outstanding evidence that pertained to the claim.  In a 
March 2006 letter, after the rating on appeal, the Veteran 
was advised of how disability ratings and effective dates 
were assigned.  

The Board finds that any deficiency with respect to the 
timing of the notice provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the 
Veteran was fully informed of the evidence that was needed 
to support his claim.  Moreover, following the notice, the 
RO readjudicated the appeal in a September 2006 Statement of 
the Case.  Thus, the Board concludes that there is no 
prejudice to the Veteran due to any defect in the timing of 
the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as in a statement of the case or a supplemental statement of 
the case is sufficient to cure a timing defect).  
Accordingly, the Board finds that the duty to notify 
provisions have been satisfactorily met.  In fact, the 
parties did not cite to any deficiencies in VCAA notice in 
their Joint Motion for Remand.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  The Veteran's service, VA, and private treatment 
records have been obtained to the extent possible.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was 
provided a VA examination in August 2006 in connection with 
his claim.  38 C.F.R. § 3.327(a).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case 
was adequate, as it was predicated on a full reading of the 
private and VA medical records in the Veteran's claims file 
and the statements of the appellant.  The report also 
provided a complete rationale for the medical opinion 
stated, relying on and citing to the records reviewed.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Additionally, the Veteran's own 
statements, to include testimony before the undersigned 
Acting Veterans Law Judge, have been associated with the 
claims file.  Accordingly, the Board finds that VA's duty to 
assist with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate each claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to each claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) 
(2009).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  Certain chronic disabilities, 
such as hypertension and/or arteriosclerotic heart disease, 
are presumed to have been incurred in service if manifest or 
aggravated to a compensable degree within one year of 
discharge from active military service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Active military, naval, or air service includes any period 
of active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line 
of duty, including an acute myocardial infarction, cardiac 
arrest, or a cerebrovascular accident that occurred during 
such training.  38 U.S.C.A. § 101(24) (2009).  Active duty 
for training includes full-time duty performed by members of 
the National Guard of any state.  38 C.F.R. § 3.6 (c)(3) 
(2009).  The term "inactive duty training" includes duty 
(other than full-time duty) performed under sections 316, 
502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law.  Annual training is an 
example of active duty for training, while weekend drills 
are inactive duty training.

The presumption provisions contained in 38 C.F.R. §§ 3.307 
and 3.309 apply only to periods of active duty, not active 
duty for training (ACDUTRA).  See Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) (if claim relates to period of 
ACDUTRA, a disease or injury resulting in disability must 
have manifested itself during that period).  

Consequently, to establish service connection for 
arteriosclerotic heart disease, the evidence must show that 
the Veteran's heart disease was manifested during one of two 
his periods of active duty (or is related to an incident 
that occurred during one of those two periods of service) or 
within one year of his discharge from either period of 
service; or that he was diagnosed with heart disease during 
a recognized period of active duty for training or that he 
experienced an acute myocardial infarction, cardiac arrest, 
or a cerebrovascular accident during a period of inactive 
duty training.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009).  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Based on the evidence of record, the Board concludes that 
service connection for arteriosclerotic heart disease is not 
warranted.  The medical evidence does not show that the 
Veteran was treated for, or diagnosed with hypertension or 
arteriosclerotic heart disease during one of his periods of 
active duty, i.e., from April 1978 to April 1981 or from 
December 1990 to May 1991.  Moreover, both conditions were 
initially manifest and diagnosed more than one year after he 
was discharged from these periods of duty.  Furthermore, the 
medical reports do not establish that the Veteran was 
initially diagnosed with hypertension or heart disease 
during a period of ACDUTRA, and he did not have a myocardial 
infarction during a period of ACDUTRA or inactive duty 
training.  

A May 9, 1986, service medical record, from a verified 
period of ACDUTRA, showed that the Veteran was examined for 
complaints pertaining to his heart.  There was a question 
whether the Veteran's cardiac examination was normal.  He 
was assessed with questionable premature "contractions."

During the Veteran's period of ACDUTRA in May 1997, the 
Veteran was seen on numerous occasions for complaints of leg 
pain related to an injury he sustained at that time.  The 
notations do not document any instances of high blood 
pressure readings, and there was no indication that the 
Veteran was diagnosed with hypertension during that period 
of time.  Subsequently, during a June 1997 National Guard 
periodic physical examination the Veteran was diagnosed with 
hypertension.  An August 1997 VA outpatient record confirmed 
that the Veteran's private physician started him on 
antihypertensive medications that past June.  The assessment 
was mild hypertension and EKG abnormality.

A National Guard service medical examination and duty status 
report reflects that on August 1, 1998, during a verified 
period of ACDUTRA, the Veteran complained of chest pain and 
left arm numbness.  He was admitted to Palmetto Baptist 
Medical Center and subsequently discharged later in August 
1998; his final diagnosis was chest pain with negative 
serial studies for myocardial injury (emphasis added).  The 
records reflect that the Veteran had an abnormal exercise 
stress test with inferolateral ischemia; however a 
subsequent diagnostic cardiac catheterization revealed 
normal coronary arteries and normal left ventricular 
function.  Consequently, contrary to the Veteran's 
assertions, he was not found to have arteriosclerotic heart 
disease or a myocardial infarction during this episode; 
hence, a grant of service connection based on this incident 
is not warranted.  

In April 1999, the Veteran's private physician, C. Devlin, 
M.D., noted that the Veteran reported frequent problems with 
exertional dyspnea; however, he had no acute findings on 
chest x-ray and his echocardiogram continued to show good 
heart function.  The doctor opined that he did not think 
that the Veteran's dyspnea was cardiac related.  In a July 
1999 record, Dr. Devlin noted that the Veteran complained of 
heart palpitations and he commented that the Veteran might 
be having tachyarrhythmias that were not detected on the 
Holter monitor.  Dr. Devlin opined that he did not think 
that the Veteran's chest pain was cardiac in etiology.

An August 1999 Providence hospital record reflects that the 
Veteran was assessed with advanced AIDS with Pneumocystis 
pneumonia.  A diagnostic study of the Veteran's chest 
revealed mild cardiomegaly.

In a March 2003 handwritten, signature-stamped note, Dr. 
Devlin reported that the Veteran had cardiac diagnoses of 
congestive cardiomyopathy; mild mitral valve insufficiency; 
and mild left ventricular dysfunction.  Dr. Devlin opined 
that it was as likely as not that the Veteran's fluid around 
his heart was as a result of his military service and 
hypertension.  No rationale for the opinion was included.  

In a July 2004 private medical opinion, M. Bell, M.D. stated 
that he concurred with Dr. Devlin that it was "unlikely that 
[the Veteran's] congestive cardiomyopathy [was] the result 
of his military service and hypertension."  However, Dr. 
Bell's opinion as written does not, in fact, indicate that 
he concurred with Dr. Devlin.  Rather, his opinion was in 
direct contradiction to the opinion provided by Dr. Devlin.  
No rationale was provided.  

The Veteran was afforded a VA examination in August 2006.  
The physician reviewed the file and opined that it was less 
likely that the Veteran's arteriosclerotic heart disease was 
related to his military service.  The examiner explained the 
basis for his opinion on the fact that the Veteran's heart 
disease was most likely related to hypertension which was 
not shown in service.  As noted above, the Veteran's 
hypertension was initially diagnosed many years after his 
discharge from his second period of active duty (more than 
six years, in fact) and it was not diagnosed during a period 
of ACDUTRA - rather it was diagnosed after his period of 
ACDUTRA in May 1997.  As outlined above, the Veteran is not 
afforded the one year presumption period provided by 
38 C.F.R. § 3.309(a) for a period of ACDUTRA.  The disease 
itself must be initially manifest or diagnosed during the 
actual period of ACDUTRA.  The facts here, however, do not 
show that to be the case.  Rather, the Veteran's 
hypertension was found to be initially manifest, diagnosed 
and prescribed medication in June 1997.  Furthermore, he did 
not have a myocardial infarction during his period of 
ACDUTRA in August 1998.  The medical reports from that 
episode clearly denote that he did not suffer from a 
myocardial infarction and cardiac catheterization at that 
time revealed normal coronary arteries.  

With regard to the nexus opinions provided, the Board finds 
the August 2006 VA examiner's opinion to be the most 
probative of record because it is based on a review of the 
claims file and provided supporting rationale.  See Winsett, 
supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion included the physician's access to the 
claims file and the thoroughness and detail of the opinion); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(holding that the probative value of medical opinion 
evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached); see also Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).  More specifically, the VA examiner explained 
that the Veteran's heart disease was most likely related to 
his hypertension which was not evidenced in service 
treatment records from his periods of active duty, or in his 
service treatment records during his periods of ACDUTRA.  By 
contrast, the March 2003 positive nexus opinion provided by 
Dr. Devlin, though predicated on a review of treatment 
records from approximately 1999 until 2004, did not include 
a rationale.  The examiner merely provided the opinion, 
without any supporting basis or reasoning, such as a 
discussion of the evidence of record or citing to medical 
literature.  Additionally, the Board notes that the private 
examiner's opinion linked the Veteran's heart disorder to 
both service and hypertension.  However, the examiner did 
not clarify how the Veteran's heart disease was related to 
service, nor did he provide any discussion of the Veteran's 
service treatment records for his periods of active duty 
which show no evidence of treatment for hypertension.  Since 
the opinion provided is not supported by the medical records 
contained in the file, the Board concludes that it is of 
limited probative value.  See Bloom, supra; Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence).  Finally, the Board 
observes that in Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005), the Court, citing prior decisions, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  

As discussed above, the Board has considered whether it is 
shown that the Veteran's heart disease had its onset during 
a period of ACDUTRA or was aggravated during such training.  
However, it does not appear that such a diagnosis was made 
during a qualifying period of training.  Further, the Board 
reiterates that a medical nexus is required to establish 
service connection.  In this case, the 2006 VA examiner 
opined that the Veteran's heart disease was not related to 
service, but was related to hypertension - which was clearly 
diagnosed after his periods of active duty and not during a 
period of ACDUTRA.  

To the extent that the Veteran offers his own opinion that 
he has heart disease that is related to his military 
service, the Board notes that his opinion is not probative 
on the issue.  Lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  Moreover, the Veteran's 
contentions are outweighed by the 2006 VA examiner's opinion 
providing a negative medical nexus.  The Board has 
considered the doctrine of giving the benefit of the doubt 
to the Veteran; however, the evidence is not of such 
approximate balance as to warrant its application.  See 
Gilbert, supra; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Consequently, the Board concludes that the claim 
must be denied.


ORDER

Service connection for arteriosclerotic heart disease is 
denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


